         Case 1:19-cr-00789-PGG Document 247
                                         246 Filed 06/16/20
                                                   06/15/20 Page 1 of 1




       LAW OFFICE OF KENNETH J. MONTGOMERY
                         P.L.L.C.
                 198 ROGERS AVENUE
             BROOKLYN, NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-7103
               ken@kjmontgomerylaw.com

J​UNE​ 15, 2020

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
                                                                        June 16, 2020
New York, New York 10007

                Re: United States v. Jelani Wray​, ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

                This letter is a travel request on behalf of Mr. Wray. ​ Mr. Wray would like to attend
several business related meetings in Los Angeles, California between June 18th-June 24th. Both pretrial
and the Government do not object to the travel request. Mr. Wray will be staying at SLS Hotel in Los
Angeles, located at 465 S La Cienega Blvd, Los Angeles, CA, 90048.

       Mr. Wray will continue to abide by all the other conditions of his release.Thank you for
the Court’s time and consideration.

                                                                Respectfully,
                                                                Kenneth J. Montgomery
                                                                s/
                                                                Kenneth J. Montgomery
